10.7 Pledge Agreement

PLEDGE AGREEMENT

        This PLEDGE AGREEMENT (“Pledge Agreement”) is executed as of the 31st
day of December, 2002 (the “Effective Date”) between Entrust Financial Services,
Inc., a Colorado corporation (“Pledgor”), and BBSB, LLC, a Colorado limited
liability company (“Lender”).

        WHEREAS, on the Effective Date, Pledgor has delivered to Lender a
promissory note in the amount of $2,000,000 (the “Note”) to evidence a loan made
by Lender to the Pledgor (the “Loan”); and

        WHEREAS, in order to induce Lender to make the Loan, Pledgor has agreed
to pledge the Pledged Securities (as defined below) to Lender in order to secure
the full and punctual payment by the Pledgor of (a) all amounts due under the
Note, when and as due, whether at maturity, by acceleration, or otherwise; and
(b) all other obligations of the Pledgor to Lender under the Note, which have
not been otherwise been timely cured upon any Event of Default (all of the
foregoing obligations being collectively called the “Guaranteed Obligations”),
together with the full and prompt payment of any and all costs and expenses of
and incidental to the collection of the Guaranteed Obligations or the
enforcement of this Pledge Agreement, including, without limitation, reasonable
attorneys’ fees.

        NOW, THEREFORE, as an inducement to Lender to make the Loan and accept
the Note, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows (capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Note):

ARTICLE I

NATURE AND SCOPE OF PLEDGE

        1.1 Pledge. As security for the timely payment and performance in full
of the Guaranteed Obligations, Pledgor hereby pledges and grants to Lender a
security interest in (a) all shares of the common stock of Entrust Mortgage,
Inc., a Colorado corporation (“Entrust Mortgage”), and all options and warrants
convertible into common stock of Entrust Mortgage, if any, beneficially owned by
Pledgor as of the Effective Date and any stock certificates, notes or other
securities or instruments now or hereafter included in the Collateral (as
defined below) representing or evidencing all such shares, options and warrants
(the “Pledged Securities”); (b) all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of the Pledged Securities; (c) except as provided in Section 1.4, all
rights and privileges of Pledgor with respect to the Pledged Securities; and (d)
all proceeds of any of the foregoing (the items referred to in clauses (a)
through (d) being collectively called the “Collateral”). Upon delivery to
Lender, the Pledged Securities shall be delivered to Lender accompanied by stock
powers duly executed in blank. The delivery of Pledged Securities shall be
accompanied by a schedule describing the securities theretofore and then being
pledged hereunder, which schedule shall be attached hereto as Schedule A and
made a part hereof.




--------------------------------------------------------------------------------

        1.2 Delivery of the Collateral, Further Assurances. Pledgor agrees to
promptly deliver or cause to be delivered to Lender any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral. At any time and from time to time, upon the written
request of Lender, and at the sole expense of Pledgor, Pledgor will promptly and
duly execute and deliver any and all such further documents and take such
further action as Lender may reasonably deem desirable in obtaining the full
benefits of this Pledge Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the security interests granted hereby.

        1.3 Denominations. Lender shall at all times have the right to exchange
the certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purposes consistent with this Pledge Agreement.

        1.4 Voting Rights; Dividends and Interest.

          (a)     Unless and until an Event of Default shall have occurred and
be continuing and not cured within any applicable cure period:


                   (i)     Pledgor shall be entitled to exercise any and all
voting rights accruing to it as the owner of Pledged Securities for any purpose
consistent with the terms of this Pledge Agreement and the Note as long as such
exercise of rights could not reasonably be expected to adversely affect the
rights and remedies of Lender or the ability of Lender to exercise the same; and


                   (ii)     Any and all dividends and distributions made on or
in respect of the Pledged Securities, whether paid or payable in cash,
securities or other property and, whether resulting from a subdivision,
combination or reclassification of the outstanding shares of the issuer of any
Pledged Securities or received in exchange for or in redemption of Pledged
Securities or any part thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral and, if received by
Pledgor, shall not be commingled by Pledgor with any of its other funds or
property but shall be held separate and apart therefrom in trust for the benefit
of Lender and shall be promptly delivered to Lender in the same form as so
received (with any necessary endorsement).


          (b)     Upon the occurrence and during the continuance of an Event of
Default, all rights of Pledgor to exercise the voting rights which it is
entitled to exercise pursuant to Section 1.4(a)(i) shall cease, and all such
rights shall thereupon become vested in Lender, which shall have the sole and
exclusive right (but not the obligation) and authority to exercise such voting
rights. Pledgor shall execute and deliver to Lender all such proxies, powers of
attorney, and other instruments as Lender shall request for the purpose of
enabling Lender to exercise the voting rights that it is entitled to exercise
pursuant to this Section 1.4(c) during the continuance of such Event of Default.




2


--------------------------------------------------------------------------------

        1.5 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, whether or not all of the Guaranteed
Obligations shall have become due and payable, in addition to its rights under
the Note:

          (a)     Lender shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code as in
effect in the State of Colorado and such additional rights and remedies to which
a secured party is entitled under the laws in effect in any jurisdiction where
any rights and remedies hereunder may be asserted, including without limitation
the right, to maximum extent permitted by law, to become the owner of the
Collateral and to exercise all voting, consensual and other powers of ownership
pertaining to the Collateral as if Lender were the sole and absolute owner
thereof (and Pledgor agrees to take all such action as may be appropriate to
give effect to such right);


          (b)     Lender in its discretion may, in its name or in the name of
Pledgor or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so; and


          (c)     Lender may, with respect to the Collateral or any part thereof
that shall then be or shall thereafter come into the possession, custody or
control of Lender, sell, lease, assign or otherwise dispose of all or part of
such Collateral, at such place or places or to such person or persons as Lender
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), subject to the requirements of the Uniform Commercial
Code.


          Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act of 1933, as amended, and applicable state securities laws,
Lender may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to Lender than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Lender shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit Pledgor to register such
Collateral for public sale.




3


--------------------------------------------------------------------------------

        1.6 Rights of Lender. If an Event of Default shall occur and not be
cured within any applicable cure period, Lender shall have the right to receive
any and all cash dividends or distributions paid in respect of the Pledged
Securities and make application thereof to the Loan in accordance with the
Security Agreement of even date herewith between the Lender and Entrust
Mortgage. If an Event of Default shall occur and not be cured within any
applicable cure period, then all such Pledged Securities at Lender’s option
shall be registered in the name of Lender or its nominee, and Lender or its
nominee may thereafter exercise (i) all voting and all corporate and other
rights pertaining to the Pledged Securities and (ii) any and all rights of
conversion, exchange, and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the exercise by Lender of any right,
privilege or option pertaining to such Pledged Securities, and in connection
therewith, the right to deposit and deliver any and all of the Pledged
Securities with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it, but
Lender shall have no duty to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

        1.7 Reimbursement of Lender. Pledgor hereby agrees to reimburse Lender,
on demand and to the extent of the Pledged Securities, for all reasonable
expenses incurred by Lender in connection with the administration and
enforcement of this Pledge Agreement and agrees to indemnify Lender and hold
Lender harmless from and against any and all liability incurred by Lender
hereunder or in connection herewith, unless such liability shall have been
determined by a final, non-appealable order of a court of competent jurisdiction
to have resulted solely from willful misconduct or gross negligence on the part
of Lender.

        1.8 Lender Appointed Attorney-in-Fact. Except as otherwise provided
herein, Pledgor hereby appoints Lender the attorney-in-fact of Pledgor for the
purposes of carrying out the provisions of this Pledge Agreement or taking any
action or executing any instrument that Lender may deem necessary or advisable
to accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, Lender shall
have the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in Lender’s name or in the name
of Pledgor, to ask for, demand, sue for, collect, receive and give acquittance
for any and all monies due or to become due under or by virtue of any
Collateral, to endorse checks, drafts, orders and other instruments for the
payment of money payable to Pledgor constituting Collateral or any part thereof
or on account thereof and to give full discharge for the same, to settle,
compromise, prosecute or defend any action, claim or proceeding with respect
thereto, and to sell, assign, endorse, pledge, transfer and make any agreement
respecting, or otherwise deal with, the same; provided, however, that nothing
herein contained shall be construed as requiring or obligating Lender to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by Lender, or to present or file any claim or notice, or to
take any action with respect to the Collateral or any part thereof or the monies
due or to become due in respect thereof or any property covered thereby, and no
action taken by Lender or omitted to be taken with respect to the Collateral or
any part thereof shall give rise to any defense, counterclaim or offset in favor
of any of Pledgor or to any claim or action against Lender.



4


--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

        2.1 Representations and Warranties. Pledgor hereby represents, warrants
and covenants to and with Lender that:

          (a)     Except for the security interest granted hereunder, Pledgor
(i) is and will at all times continue to be the direct owner, beneficially and
of record, of the Pledged Securities; (ii) holds the same free and clear of all
liens, charges or other encumbrances (“Liens#148;); (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit any
security interest in, the Collateral; and (iv) will cause any and all
certificates, instruments or other documents representing or evidencing the
Collateral to be forthwith deposited with Lender and pledged or assigned
thereunder;


          (b)     By virtue of the execution and delivery by Pledgor of this
Pledge Agreement, and when the Pledged Securities, certificates, instruments or
other documents representing or evidencing the Collateral are delivered to
Lender in accordance with this Pledge Agreement, Lender will obtain a valid,
legal and perfected first priority lien upon and security interest in such
Pledged Securities as security for the repayment of the Guaranteed Obligations,
free and clear of all Liens; and


          (c)     The pledge effected hereby is effective to vest in Lender all
of the rights of Pledgor in the Collateral and Pledged Securities as set forth
herein.


ARTICLE III

MISCELLANEOUS

        3.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Pledge Agreement, nor consent to departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

        3.2 Security Interest Absolute. All rights of Lender hereunder, the
grant of a security interest in the Collateral and all obligations of Pledgor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Note or this Pledge Agreement, any agreement
with respect to any of the Guaranteed Obligations or any other agreement or
instrument relating to any of the foregoing; (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to any departure
from the Note or this Pledge Agreement; (c) any exchange, release, amendment or
waiver of, or consent to or departure from, any guaranty for all or any of the
Guaranteed Obligations; or (d) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, Pledgor in respect of the
Guaranteed Obligations or in respect of this Pledge Agreement.



5


--------------------------------------------------------------------------------

        3.3 Termination. This Pledge Agreement shall terminate when all the
Guaranteed Obligations have been fully and indefeasibly paid, at which time
Lender shall reassign and deliver to Pledgor, or to such person or persons as
Pledgor shall designate, against receipt therefor, such of the Collateral (if
any) as shall not have been sold or otherwise applied by Lender pursuant to the
terms hereof and shall still be held by it hereunder, together with appropriate
instruments of reassignment and release. Any such reassignment shall be without
recourse to or warranty by Lender and at the expense of Pledgor.

        3.4 Notices. All communications and notices hereunder shall be in
writing and given as provided in the Note.

        3.5 Governing Law. This Pledge Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Colorado without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Colorado or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Colorado.

        3.6 Further Assurances. Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as Lender may at any time request in connection with
the administration and enforcement of this Pledge Agreement, with respect to the
Collateral or any part thereof or in order better to assure and confirm unto
Lender its rights and remedies hereunder.

        3.7 Amendments. This Pledge Agreement may be amended only by an
instrument in writing executed by the party or an authorized representative of
the party against whom such amendment is sought to be enforced.

        3.8 Binding Agreement; Assignments. This Pledge Agreement, and the
terms, covenants and conditions hereof, shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors and assigns, except that without the written consent of Lender,
Pledgor shall not be permitted to assign this Pledge Agreement or any interest
herein or in the Collateral or any part thereof, or otherwise transfer, pledge,
encumber or grant any option with respect to the Collateral or any part thereof.

        3.9 Headings. Section headings used herein are for convenience of
reference only, are not part of this Pledge Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this Pledge
Agreement.

        3.10 Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Pledge Agreement and shall be considered prima
facie evidence of the facts and documents referred to therein.



6


--------------------------------------------------------------------------------

        3.11 Survival of Agreement. All covenants and agreements made by Pledgor
herein and in the certificates or other instruments prepared or delivered in
connection with this Pledge Agreement shall be considered to have been relied
upon by Lender and shall survive the making by Lender of the Loan, the execution
and delivery to Lender of the Note, and shall continue in full force and effect
as long as any amount under the Loan or any guaranty of the Loan remains unpaid.

        3.12 Severability. Whenever possible, each provision of this Pledge
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Pledge
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

        3.13 Counterparts. This Pledge Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.

        3.14 Facsimile. This Pledge Agreement may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

        3.15 Entirety. This Pledge Agreement embodies the final, entire
agreement of Pledgor and Lender with respect to Pledgor’s guaranty of the
Guaranteed Obligations and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof. This Pledge Agreement is intended by Pledgor and Lender
as a final and complete expression of the terms of the pledge, and no course of
dealing between Pledgor and Lender, no course of performance, no trade
practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Pledge
Agreement. There are no oral agreements between Pledgor and Lender

[Remainder of Page Intentionally Left Blank]



7


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Pledgor and Lender have caused this Pledge Agreement
to be duly executed as of the Effective Date.

PLEDGOR:

Entrust Financial Services, Inc.



By:  /s/ Scott J. Sax                     
         Scott J. Sax
         President

LENDER:

BBSB, LLC



By:  /s/ Steve Shraiberg                     
         Steve Shraiberg
         Manager



8


--------------------------------------------------------------------------------

SCHEDULE A

Pledged Securities















9


--------------------------------------------------------------------------------